Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10501 Name of Fund: BlackRock Municipal 2018 Term Trust (BPK) Fund Address: 100 Bellevue Parkway, Wilmington, DE 19809 Name and address of agent for service: Donald C. Burke, Chief Executive Officer, BlackRock Municipal 2018 Term Trust, 800 Scudders Mill Road, Plainsboro, NJ, 08536. Mailing address: P.O. Box 9011, Princeton, NJ, 08543-9011 Registrants telephone number, including area code: (800) 882-0052, Option 4 Date of fiscal year end: 12/31/2008 Date of reporting period: 07/01/2008  09/30/2008 Item 1  Schedule of Investments BlackRock Municipal 2018 Term Trust Schedule of Investments September 30, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par State Municipal Bonds Value Alabama - 3.1% Courtland, Alabama, IDB, Solid Waste Disposal Revenue Refunding Bonds (International Paper Company Project), Series A, 4.75%, 5/01/17 $ 1,000 $871,210 Huntsville, Alabama, Health Care Authority, Revenue Refunding Bonds, GO, Series A, 5.625%, 6/01/22 5,845 Arizona - 0.4% Salt Verde Financial Corporation, Arizona, Senior Gas Revenue Bonds, 5.25%, 12/01/20 1,000 California - 7.3% Agua Caliente Band of Cahuilla Indians, California, Casino Revenue Bonds, 5.60%, 7/01/13 1,750 California Pollution Control Financing Authority, Solid Waste Disposal Revenue Bonds (Waste Management Inc. Project), AMT, Series C, 5.125%, 11/01/23 6,500 California Pollution Control Financing Authority, Solid Waste Disposal Revenue Refunding Bonds (Republic Services Inc. Project), AMT, Series C, 5.25%, 6/01/23 5,000 Clovis, California, Unified School District, Capital Appreciation, GO (Election of 2004), Series A, 5.12%, 8/01/21 (a)(b)(c) 5,425 Lincoln, California, Special Tax Bonds (Community Facilities District Number 2003-1), 5.90%, 9/01/13 (d) 1,100 Colorado - 4.3% Colorado HFA, Solid Waste Disposal Revenue Bonds (Waste Management, Inc.), AMT, 5.70%, 7/01/18 5,000 Park Creek Metropolitan District, Colorado, Senior Limited Tax Supported Revenue Refunding Bonds, 5.25%, 12/01/20 5,010 Connecticut - 1.6% Mashantucket Western Pequot Tribe, Connecticut, Special Revenue Refunding Bonds, Sub-Series B, 5.75%, 9/01/18 (e) 3,750 Florida - 6.7% Broward County, Florida, School Board, COP, Series A, 5.25%, 7/01/22 (f) 1,250 Miami Beach, Florida, Health Facilities Authority, Hospital Revenue Refunding Bonds (Mount Sinai Medical Center of Florida), 6.75%, 11/15/21 3,790 Portfolio Abbreviations To simplify the listings of portfolio holdings in the Schedule of Investments, the names of many of the securities have been abbreviated according to the list below. AMT Alternate Minimum Tax (subject to) HFA Housing Finance Agency CABS Capital Appreciation Bonds IDA Industrial Development Authority COP Certificates of Participation IDB Industrial Development Board EDA Economic Development Authority M/F Multi-Family EDR Economic Development Revenue Bonds PCR Pollution Control Revenue Bonds GO General Obligation Bonds S/F Single-Family HDA Housing Development Authority 1 BlackRock Municipal 2018 Term Trust Schedule of Investments September 30, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par State Municipal Bonds Value Pine Island Community Development District, Florida, Utilities System Revenue Bonds, 5.30%, 11/01/10 $790 $760,612 Stevens Plantation Community Development District, Florida, Special Assessment Revenue Bonds, Series B, 6.375%, 5/01/13 Village Center Community Development District, Florida, Recreational Revenue Bonds, Sub-Series B, 5.875%, 1/01/15 Westchester Community Development District Number 1, Florida, Special Assessment Bonds (Community Infrastructure), 6%, 5/01/23 Illinois - 27.6% Centerpoint Intermodal Center Program Trust, Illinois, Tax Allocation Bonds, Class A, 8%, 6/15/23 (e) Chicago, Illinois, O'Hare International Airport, General Airport Revenue Bonds, Third Lien, Series A, 5%, 1/01/19 (g) Chicago, Illinois, O'Hare International Airport, General Airport Revenue Bonds, Third Lien, Series A, 5%, 1/01/20 (g) Chicago, Illinois, O'Hare International Airport, General Airport Revenue Refunding Bonds, Third Lien, AMT, Series A, 5.75%, 1/01/18 (h) Illinois Development Finance Authority, Hospital Revenue Bonds (Adventist Health System/Sunbelt Obligated Group), 5.50%, 11/15/09 (d) Illinois Educational Facilities Authority, Student Housing Revenue Bonds (Education Advancement Fund - University Center Project), 6%, 5/01/12 (d) Illinois Health Facilities Authority, Revenue Refunding Bonds (Elmhurst Memorial Healthcare), 5.50%, 1/01/22 Illinois Sports Facilities Authority, State Tax Supported Revenue Bonds, 5.342%, 6/15/19 (g)(i) Illinois Sports Facilities Authority, State Tax Supported Revenue Bonds, 5.392%, 6/15/20 (g)(i) Illinois Sports Facilities Authority, State Tax Supported Revenue Bonds, 5.434%, 6/15/21 (g)(i) Illinois State Finance Authority, Student Housing Revenue Bonds (MJH Education Assistance IV LLC), Senior Series A, 5.50%, 6/01/19 (j) Kane and Du Page Counties, Illinois, Community Unit School District 303 (Saint Charles), GO, CABS, Series B, 5.64%, 1/01/12 (c)(d)(f) Kane and Du Page Counties, Illinois, Community Unit School District 303 (Saint Charles), GO, CABS, Series B, 5.73%, 1/01/12 (c)(d)(f) 2 BlackRock Municipal 2018 Term Trust Schedule of Investments September 30, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par State Municipal Bonds Value Kane and Du Page Counties, Illinois, Community Unit School District 303 (Saint Charles), GO, CABS, Series B, 5.87%, 1/01/12 (c)(d)(f) $ 2,950 $1,579,047 Kane and Du Page Counties, Illinois, Community Unit School District 303 (Saint Charles), GO, CABS, Series B, 5.91%, 1/01/12 (c)(d)(f) Indiana - 12.9% Indiana Health Facilities Financing Authority Revenue Bonds (Sisters of St. Francis Health System), 5.75%, 11/01/11 (d) Indianapolis, Indiana, Airport Authority, Special Facilities, Revenue Refunding Bonds (Federal Express Corporation Project), AMT, 5.10%, 1/15/17 Lawrence, Indiana, M/F Housing, Revenue Refunding Bonds (Pinnacle Apartments Project), AMT, 5.40%, 6/01/24 (k) Petersburg, Indiana, PCR, Refunding (Indianapolis Power & Light Co. Project), AMT, 5.75%, 8/01/21 Vincennes, Indiana, EDR, Refunding, 6.25%, 1/01/24 Kentucky - 1.3% Kentucky Housing Corporation, Housing Revenue Bonds, AMT, Series C, 4.625%, 7/01/22 Louisiana - 1.2% Louisiana Public Facilities Authority Revenue Bonds (Department of Public Safety), Term Bond 1, 5.875%, 6/15/14 (h) Maryland - 2.1% Frederick County, Maryland, Special Obligation Tax Bonds (Urbana Community Development Authority), Series A, 5.80%, 7/01/20 Michigan - 2.1% Michigan State Hospital Finance Authority, Hospital Revenue Refunding Bonds (Oakwood Obligated Group), Series A, 5%, 7/15/18 Michigan State Hospital Finance Authority, Hospital Revenue Refunding Bonds (Sparrow Obligated Group), 4.50%, 11/15/26 Pontiac, Michigan, Tax Increment Finance Authority, Revenue Refunding Bonds (Development Area Number 3), 5.375%, 6/01/12 (d)(l) Mississippi - 4.2% Lowndes County, Mississippi, Solid Waste Disposal and PCR, Refunding (Weyerhaeuser Company Project), Series A, 6.80%, 4/01/22 Nevada - 2.9% Henderson, Nevada, Local Improvement Districts, Special Assessment, Series NO T-18, 5.15%, 9/01/21 Las Vegas, Nevada, Special Assessment Improvement, District Number 809 (Summerlin Area), 5.35%, 6/01/17 3 BlackRock Municipal 2018 Term Trust Schedule of Investments September 30, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par State Municipal Bonds Value Nevada State Department of Business and Industry, Solid Waste Disposal Revenue Bonds (Republic Services Inc. Project), AMT, 5.625%, 12/01/26 $ 5,000 $4,473,550 New Hampshire - 6.5% New Hampshire Health and Education Facilities Authority Revenue Bonds (Exeter Hospital Project), 6%, 10/01/24 2,025 New Hampshire State Business Finance Authority, PCR, Refunding (Public Service Company of New Hampshire Project), Series C, 5.45%, 5/01/21 (h) 7,000 New Hampshire State Business Finance Authority, PCR, Refunding (Public Service Company Project), AMT, Series B, 4.75%, 5/01/21 (h) 6,000 New Jersey - 12.4% New Jersey EDA, Cigarette Tax Revenue Bonds, 5.50%, 6/15/24 7,000 New Jersey EDA, EDR, Special Assessment Refunding Bonds (Kapkowski Road Landfill Reclamation Improvement District Project), AMT, 5.50%, 4/01/16 8,410 New Jersey EDA, Special Facility Revenue Bonds (Continental Airlines Inc. Project), AMT, 7%, 11/15/30 4,065 New Jersey EDA, Special Facility Revenue Bonds (Continental Airlines Inc. Project), AMT, 7.20%, 11/15/30 6,750 New Jersey Health Care Facilities Financing Authority, Revenue Refunding Bonds (AtlantiCare Regional Medical Center), 5%, 7/01/20 1,500 New Jersey State Housing and Mortgage Finance Agency, S/F Housing Revenue Bonds, AMT, Series T, 4.55%, 10/01/22 2,500 New York - 7.1% New York City, New York, City IDA, Special Facility Revenue Bonds (American Airlines, Inc. - JFK International Airport), AMT, 7.625%, 8/01/25 3,460 New York City, New York, GO, Sub-Series F-1, 5%, 9/01/18 7,500 Tobacco Settlement Financing Corporation of New York Revenue Bonds, Series B-1C, 5.50%, 6/01/20 4,500 North Carolina - 3.1% North Carolina, HFA, Home Ownership Revenue Bonds, AMT, Series 28A, 4.65%, 7/01/23 3,140 Wake County, North Carolina, Industrial Facilities and Pollution Control Financing Authority, Revenue Refunding Bonds (Carolina Power & Light Company Project), 5.375%, 2/01/17 4,000 Ohio - 2.5% American Municipal Power, Inc., Ohio, Revenue Refunding Bonds (Prairie State Energy Campus Project), Series A, 5.25%, 2/15/23 5,000 4 BlackRock Municipal 2018 Term Trust Schedule of Investments September 30, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par State Municipal Bonds Value Pinnacle Community Infrastructure Financing Authority, Ohio, Revenue Bonds, Series A, 6%, 12/01/22 $ $434,045 Oklahoma - 1.2% Tulsa, Oklahoma, Municipal Airport Trust, Revenue Refunding Bonds, Series A, 7.75%, 6/01/35 Pennsylvania - 6.0% Montgomery County, Pennsylvania, IDA, Revenue Bonds (Whitemarsh Continuing Care Project), 6%, 2/01/21 Philadelphia, Pennsylvania, Authority for Industrial Development, Lease Revenue Bonds, Series B, 5.50%, 10/01/11 (d)(f) West Cornwall Township, Pennsylvania, Municipal Authority College Revenue Bonds (Elizabethtown College Project), 5.90%, 12/15/11 (d) West Cornwall Township, Pennsylvania, Municipal Authority College Revenue Bonds (Elizabethtown College Project), 6%, 12/15/11 (d) South Carolina - 2.3% South Carolina Jobs EDA, Hospital Facilities Revenue Refunding Bonds (Palmetto Health Alliance), Series A, 6.125%, 8/01/23 Tennessee - 3.2% Knox County, Tennessee, Health, Educational and Housing Facilities Board, Hospital Facilities Revenue Refunding Bonds (Covenant Health), CABS, Series A, 5.63%, 1/01/19 (c)(f) Texas - 12.9% Alliance Airport Authority, Inc., Texas, Special Facilities Revenue Refunding Bonds (FedEx Corp. Project), AMT, 4.85%, 4/01/21 Birdville, Texas, Independent School District, GO, Refunding, CABS, 5.40%, 2/15/18 (c) Birdville, Texas, Independent School District, GO, Refunding, CABS, 5.460%, 2/15/19 (c) Birdville, Texas, Independent School District, GO, Refunding, CABS, 5.51%, 2/15/20 (c) Birdville, Texas, Independent School District, GO, Refunding, CABS, 5.54%, 2/15/21 (c) Brazos River Authority, Texas, PCR, Refunding (TXU Energy Company Project), AMT, Series C, 5.75%, 5/01/36 Dallas-Fort Worth, Texas, International Airport Revenue Refunding and Improvement Bonds, AMT, Series A, 5.875%, 11/01/17 (b) Dallas-Fort Worth, Texas, International Airport Revenue Refunding and Improvement Bonds, AMT, Series A, 5.875%, 11/01/18 (b) North Texas Tollway Authority, System Revenue Refunding Bonds, First Tier, Series A, 6%, 1/01/24 5 BlackRock Municipal 2018 Term Trust Schedule of Investments September 30, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par State Municipal Bonds Value Virginia - 1.1% Virginia State, HDA, Commonwealth Mortgage Revenue Refunding Bonds, AMT, Sub-Series E-2, 4.375%, 10/01/19 $ 2,750 $2,414,693 Wisconsin - 8.6% Franklin, Wisconsin, Solid Waste Disposal, Revenue Bonds, 4.95%, 4/01/16 Wisconsin State Health and Educational Facilities Authority, Revenue Refunding Bonds (Froedtert and Community Health), 5.375%, 10/01/11 (d) Wisconsin State Health and Educational Facilities Authority, Revenue Refunding Bonds (Froedtert and Community Health), 5.375%, 10/01/21 Wisconsin State Health and Educational Facilities Authority, Revenue Refunding Bonds (Wheaton Franciscan Services, Inc.), 6.25%, 2/15/12 (d) Multi-State - 11.5% Charter Mac Equity Issuer Trust, 6.80%, 10/31/52 (e)(m) MuniMae TE Bond Subsidiary LLC, 5.20%, 6/29/49 (e)(m) MuniMae TE Bond Subsidiary LLC Series D, 5.90%, 11/29/49 (e)(m) Puerto Rico - 1.2% Puerto Rico Commonwealth, Public Improvement, GO, Series B, 5.25%, 7/01/17 Total Municipal Bonds - 157.3% Corporate Bonds San Manuel Entertainment Authority Series 04-C, 4.50%, 12/01/16 (e) Total Corporate Bonds - 1.7% Municipal Bonds Transferred to Tender Option Bond Trusts (n) Illinois - 2.3% Chicago, Illinois, Water Revenue Refunding Bonds, Second Lien, 5%, 11/01/20 (f) Total Municipal Bonds Transferred to Tender Option Bond Trusts - 2.3% Total Long-Term Investments (Cost - $356,718,597) - 161.3% Short-Term Securities Shares Merrill Lynch Institutional Tax-Exempt Fund, 5.29% (o)(p) Total Short-Term Securities (Cost - $3,000,000) - 1.4% Total Investments (Cost - $359,718,597*) - 162.7% Other Assets Less Liabilities - 2.1% Liability for Trust Certificates, Including Interest Expense and Fees Payable - (1.7)% Preferred Shares, at Redemption Value - (63.1)% Net Assets Applicable to Common Shares - 100.0% $212,480,509 6 BlackRock Municipal 2018 Term Trust Schedule of Investments September 30, 2008 (Unaudited) * The cost and unrealized appreciation (depreciation) of investments as of September 30, 2008, as computed for federal income tax purposes, were as follows: Aggregate cost $ 356,147,868 Gross unrealized appreciation $ 6,868,960 Gross unrealized depreciation (20,951,594 ) Net unrealized depreciation $ (14,082,634 ) (a) Security is collateralized by Municipal or U.S. Treasury Obligations. (b) FGIC Insured. (c) Represents a zero-coupon bond. Rate shown reflects the effective yield at the time of purchase. (d) U.S. government securities, held in escrow, are used to pay interest on this security as well as to retire the bond in full at the date indicated, typically at a premium to par. (e) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration to qualified institutional investors. (f) FSA Insured. (g) AMBAC Insured. (h) MBIA Insured. (i) Represents a step bond. Rate shown reflects the effective yield at the time of purchase. (j) Issuer filed for bankruptcy or is in default of interest payments. (k) FNMA Collateralized. (l) ACA Insured. (m) Security represents a beneficial interest in a trust. The collateral deposited into the trust is federally tax-exempt revenue bonds issued by various state or local governments, or their respective agencies or authorities. The security is subject to remarketing prior to its stated maturity, and is subject to mandatory redemption at maturity. (n) Security represents bonds transferred to a tender option bond trust in exchange for which the Trust acquired residual interest certificates. These securities serve as collateral in a financing transaction. (o) Represents the current yield as of report date. (p) Investments in companies considered to be an affiliate of the Trust, for purposes of Section 2(a)(3) of the Investment Company Act of 1940, were as follows: Net Affiliate Activity Income Merrill Lynch Institutional Tax-Exempt Fund $ 57,679 7 BlackRock Municipal 2018 Term Trust Schedule of Investments September 30, 2008 (Unaudited)  Effective January 1, 2008, the Trust adopted Financial Accounting Standards Board Statement of Financial Accounting Standards No. 157, "Fair Value Measurements" ("FAS 157"). FAS 157 clarifies the definition of fair value, establishes a framework for measuring fair values and requires additional disclosures about the use of fair value measurements. Various inputs are used in determining the fair value of investments, which are as follows:  Level 1 - price quotations in active markets/exchanges for identical securities  Level 2 - other observable inputs (including, but not limited to: quoted prices for similar assets or liabilities in markets that are not active, inputs other than quoted prices that are observable for the assets or liabilities (such as interest rates, yield curves, volatilities, prepayment speeds, loss severities, credit risks, and default rates) or other market-corroborated inputs)  Level 3 - unobservable inputs based on the best information available in the circumstance, to the extent observable inputs are not available (including the Trust's own assumption used in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For information about the Trust's policy regarding valuation of investments and other significant accounting policies, please refer to the Trust's most recent financial statements as contained in its semi-annual report. The following table summarizes the inputs used as of September 30, 2008 in determining the fair valuation of the Trust's investments: Valuation Investments in Inputs Securities Level 1 $ Level 2 Level 3 - Total $ 8 Item 2  Controls and Procedures 2 (a)  The registrants principal executive and principal financial officers or persons performing similar functions have concluded that the registrants disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the 1940 Act)) are effective as of a date within 90 days of the filing of this report based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act and Rule 13a-15(b) under the Securities Exchange Act of 1934, as amended. 2 (b)  There were no changes in the registrants internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrants last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3  Exhibits Certifications  Attached hereto Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BlackRock Municipal 2018 Term Trust By: /s/ Donald C. Burke Donald C. Burke Chief Executive Officer of BlackRock Municipal 2018 Term Trust Date: November 24, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Donald C. Burke Donald C. Burke Chief Executive Officer (principal executive officer) of BlackRock Municipal 2018 Term Trust Date: November 24, 2008 By: /s/ Neal J. Andrews Neal J. Andrews Chief Financial Officer (principal financial officer) of BlackRock Municipal 2018 Term Trust Date: November 24, 2008
